Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 07/08/2022 have been entered. Claims 1-5, 7-12 and 15-21 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masatosji et al (JP 0493359, of record, ‘359 hereafter) in view of Bhagwagar et al (US 2015/0183951, ‘951 hereafter).
 Regarding claims 1-3, 5 and 7-12, ‘359 discloses a resin composition containing an allyloxysilylpolyoxypropylene being an organic polymer with polyether main chain containing two or more hydrolyzable silyl groups (component E), carbon powder being a thermally conductive filler (component D), polydimethyl-siloxane having a silanol group being a silicone compound having a polar group at terminal (component A), a curing catalyst (component C), and a silane compound having hydrolyzable functional group (component B) (see Example 1-3); wherein the content of the thermally conductive filler can be 5 to 500 part per 100 parts main resin which satisfies present limitations of claim 5 (see page 4 of the translation). ‘359 also discloses that the cured product of this composition can be used to seal an electronic component (page 5). ‘359 does not specifically disclose that the thermally conductive powder is one of alumina, zinc oxide. magnesium oxide,  aluminum nitride or boron nitride as set forth in the present claim 1.  However, it is known in the art that these thermally conductive powder, as well as carbon powder such as carbon fibers and graphite  can be used in a silicon-base composition to render the composition having desired thermal conductivity as evidenced by ‘951 ([0064]-[0071]). In light of these teachings, it would have been obvious to one of ordinary skill in the art to substitute the thermally conductive power as recited in the present claim 1 for carbon powder used in the 359, thereby arriving at the presently claimed invention. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See MPEP 2144.06).
Claims 1-5 and  7-21 rejected under 35 U.S.C. 103 as being unpatentable over Correia et al (US 2009/0018260, of record, ‘260 hereafter) in view of Iwata et al (US 2016/0086713, ‘713 hereafter).
 Regarding claims 1-5 and 7-21, ‘260 discloses a resin composition containing an organic polymer with polyether main chain containing two or more hydrolyzable silyl groups (component a) ([0005]-[0030]), functionalized silica particles (component b) being a thermally conductive filler with a content in a range of 5 to 80 parts per 100 parts of total composition) ([0032]-[0044]), a crosslinker having amino, silanol carbinol  or carbonyl group being a silicone compound having a polar group at terminal with a content range of 0.01 to 20 % by weight of total composition (component d, [0008], [0048]-[0049]), a curing catalyst (component c, [0007], [0045]-[0047])), and silane compound having hydrolyzable functional group being an adhesion promoter ([0061], [0062]). ‘260 also discloses a cured product formed from the composition ([0052]). ‘260 does not specifically disclose that the thermally conductive powder is one of alumina, zinc oxide. magnesium oxide  aluminum nitride or boron nitride as set forth in the present claims 1 and 14, however, it is known in the art that these thermally conductive powder, as well as silica particles (silicon dioxide) can be used in a silicon-base composition to render the composition having desired thermal conductivity as evidenced by ‘713 ([0024], [0046]-[0050]). In light of these teachings, it would have been obvious to one of ordinary skill in the art to substitute the thermally conductive power as recited in the present claim 1 with silica particles used in the ‘713, thereby arriving at the presently claimed invention. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See MPEP 2144.06).

Response to Arguments
Applicant's arguments filed on 07/08/2022 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782